DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as a personal washing bar of soap comprising a non-soap synthetic surfactant from 10-60%; optionally from 0 to 50% of a fatty acid soap; 6.8-54% of a water soluble structurant comprising polyalkylene oxide having MW ,1500-10,00; polyethylene oxide polypropylene oxide block copolymers and mixtures thereof; additionally 1 to 5% of a polyalkylene oxide having MW of 50,000-500,000; 0.1 to 4.8% alkali metal isethionate and water from 2.7 to 13.5% .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims state the term “preferably” which is indefinite because it is unclear whether the term which it is modifying is part of the claimed invention as narrower or whether the broader term is the component called out? The claims does not satisfy and clarify the metes or bounds of the invention. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fair et al (6,057,275).
Fair et al disclose a soap bar composition comprising 10-50 of synthetic surfactants such as anionic, nonionic, zwitterionic and mixtures thereof (coo. 3, lines (10-28). Fair et al further includes a struturant component from 10-40%, having a melting point of from 40 degrees Celsius to 100 degrees Celsius and comprising PEG having MW from 1,500-20,000 (col. 6, lines 1-18) and 1-5% of PEG having a MW of from 50,000 to 500,000 (col. 6, lines 19-24).  Additionally, some polyethylene oxide polypropylene oxide block copolymer may me used in mixtures with the PEG components in part or in all of the structurant (col. 6, lines 35-43). Examples 6 and 7 show sodium cocoyl isethionate; PEG 8000 and 540, betaine, sodium stearate, sodium isethionate at 2.2% and water at 4%. See claims 1-12.
Fair et al teach each of the claimed components in their requisite proportions except a teaching with specific specificity to anticipate. Specifically, a synthetic surfactant, soap, PEG in MW 1,500-10,00o, MW from 50,000 to 500,000, EO/PO block copolymers, water, and an alkali metal isethionate. One skilled in the art would have been motivated to combine each of these ingredients in their requisite proportions as suggested by Fair et al since they are taught as known ingredients and many are exemplified as such and in the absence of a showing to the contrary. 
With respect to claim 8, Fair et al teach that EO/PO are suggested in admixture PEG in part or in all of the structurant component. One skilled in the art would recognize that all of the stucturant being EO/PO as claimed reads on more than 40%.
Claim 1-7, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (5,985,808) in view of McFann et al (2010/0069277). 
He et al disclose a synthetic bar comprising a soap bar composition comprising 10-70% of a synthetic surfactant such as anionic, nonionic and amphoteric surfactants; 20-85% of a structurant comprising PEG having MW 2,000-25,000 and 1 to 5% of PEG having MW of 50,000 to 500,000; (col. 4, lines 25-55; col. 8, lines 9-31). He teaches that the fatty acid soap component is suggested at levels from 1-15%, water is not over 15% and miscellaneous salts from 0 to 2.9 are taught (see col. 8, lines 48-50; column 9, lines 59-65 and Table 2, A-D).
He et al disclose all of the instantly required except a specific miscellaneous salt of sodium isethionate from 0.1 to 4.8%.
McFann et al disclose a shaped toilet bar comprising non soap anionic surfactants; fatty acid soaps; hydrophobic structurants such as PEG1,500-20,000 and 50,000 to 500,000 (0113-0115 and 0197-0200) and miscellaneous ingredients such as salts including sodium isethionate in amounts from 0.01 or higher (0222).
 It would have been obvious to the skill artisan to include the specific isethionate salt of McFann et al to the compositions of He et al because McFann et al teach ionizing salts such as sodium isethionate in amounts over 0.01% in bar compositions and He et al teach that miscellaneous salts are suggested in bar compositions form 0 to 2.9%. Therefore, in the absence of a showing to the contrary, one skilled in the art would have been motivated to include sodium isethionate in the amounts claimed, given that McFann et al teach that sodium isethionate is a well-known ingredient used for ionizing bar compositions and He et al suggest that salts are utilized in bar compositions for the same purpose. The combination of references would have been prima facie obvious.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761